
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.15


PerfectData Corporation
110 West Easy Street
Simi Valley, CA 93065
October 25, 2000

Mr. Alexey Afanasiev
4 Pravdy #14
Novosibirsk, 630090
Russia

Re: License for Silkyboard Patent

Gentleman:

    With the assistance and participation of Business Solutions Group, Inc.
("BSG") in mediating the present agreement and in optionally providing leads for
sale of Licensed Products, as defined hereinbelow, Effective upon the date
hereof (the "Effective Date"), Alexey Afanasiev ("Inventor") hereby grants
Perfectdata Corporation ("Licensee") a license to use certain of Inventor's
Intellectual Property, as hereinafter defined, in connection with the Licensed
Product(s), as hereinafter defined, on the terms and conditions set forth
herein, including compensation to BSG for its role in establishing and
supporting this Agreement. For purposes of this Agreement the following term
shall have the following meaning:

    "Copyright(s)" means any work containing copyrightable subject matter that
Inventor owns or has the right to license to others that relates to the Licensed
Product(s), including without limitation works registered with the Copyright
Office of the United States or any foreign country or works for which an
application to register the work with the Copyright Office of the United States
or any foreign country has been filed.

    "Intellectual Property" means the entire right, title, and interest in and
to all proprietary rights encompassed within the categories of Copyright(s),
Know-How, Mark, and Patent(s).

    "Know-How" means technology, inventions, designs, drawings, processes,
recipes, formulae, data, technical information, and other intellectual,
industrial, or commercial property, that are known to and possessed by Inventor
as of the Effective Date and that relate to the Licensed Product(s).

    "Licensed Product(s)" means Product(s) that incorporate the Intellectual
Property, any Improvement(s), or any portion(s) of the Intellectual Property or
Improvement(s).

    "Mark" means the trademark SILKYBOARD, including all rights associated with
such trademark arising under provincial, state, federal, or other local or
national law throughout the world, and all goodwill associated with such
trademark. urposes of this Agreement, the Mark shall include, without
limitation, all rights arising from the United States Trademark Application
Serial Number 75/750,549, filed on August 11, 1999.

    "Patent(s)" means all patent rights that may be granted throughout the world
for the invention disclosed in the international application PCT/RU99/00430,
filed on November 11, 1999 (the "PCT Application"), claiming priority based upon
United States provisional application 60/136,384, filed on May 27, 1999 (the
"Priority Application"), and any and all divisions, continuations, renewals,
reissues, or extensions thereof, as well as all rights of priority under the
terms of the International Convention for the Protection of the Industrial
Property, but expressly excluding any continuation in part or the equivalent
thereof.

E–9

--------------------------------------------------------------------------------

    "Product(s)" means personal digital assistant device(s) that operate on a
PalmOS platform or any other technological device(s) that operate on a PalmOS
platform, including computer programs and accessories for such device(s).

    This Agreement and the licenses granted herein shall become effective as of
the date hereof and shall remain in effect until February 1, 2001 at which time
this Agreement terminates. This agreement shall also terminate in the event that
Licensee sells 50,000 units of Licensed Product(s) based on orders it places
exclusive of any orders provided by Business Solutions Group, Inc. or Inventor.
Subject to the terms and conditions of this Agreement, Inventor grants to
Licensee, and Licensee accepts, an exclusive right and license in the United
States and its territories to use the Patent(s) to make, have made, distribute,
use, offer for sale, market, advertise and sell 50,000 units of the Licensed
Product(s). All packaging for the Licensed Product(s) manufactured by Licensee
or at its direction shall bear the notice "Patent Pending" and a notice that
"additional information is available at www.silkyboard.com." Subject to the
terms and conditions of this Agreement, Inventor grants to Licensee, and
Licensee accepts, an exclusive right and license in the United States and its
territories in and to the Know-How to make, have made, distribute, use, offer
for sale, and sell 50,000 units of the Licensed Product(s). Subject to the terms
and conditions of this Agreement, Inventor grants to Licensee, and Licensee
accepts, an exclusive right and limited license in the United States and its
territories to reproduce, distribute, and make derivative works based upon the
Copyrights for use only in connection with making, having made, selling, or
marketing of 50,000 units of the Licensed Product(s). Any marketing materials
not sold together with the Licensed Product are to be recalled or destroyed, as
appropriate, promptly after termination of this Agreement. Subject to the terms
and conditions of this Agreement, Inventor grants to Licensee, and Licensee
accepts, an exclusive right and license in the United States and its territories
to use the Mark to produce, have produced, promote, distribute, and sell 50,000
units of the Licensed Product(s). [delete "for term of this Agreement"]. During
the term of this Agreement, the Licensed Product(s) shall be sold exclusively
under the Mark, and no Product(s) shall be sold that do not bear the Mark.
Licensee acknowledges and agrees that, during the term of this Agreement, its
use of the Mark shall inure to Inventor's benefit. Furthermore, Licensee agrees
that all Licensed Product(s) to which the Mark is affixed shall be formulated,
manufactured, promoted, and sold in a first rate manner. Licensee understands
and agrees that Inventor has the right to and will monitor the quality of the
Licensed Product(s) sold under the Mark during the term of this license. Upon
written request from Inventor, Licensee shall provide to Inventor a reasonable
number of samples of the Licensed Product(s) to which the Mark is affixed, so
that Inventor may monitor the quality of such Licensed Product(s) and otherwise
protect and maintain Inventor's rights in the Mark throughout the term of the
license. The rights and licenses granted herein shall terminate upon the
termination of this Agreement. This Agreement and the licenses granted herein
shall not be violated due to the fulfillment from its existing inventory by BSG
or Inventor of any purchase orders that may be received prior to the effective
date of this Agreement, yet which are fulfilled after the effective date. BSG
shall purchase from the Licensee all of the Licensee's unsold inventory of the
Products on or before February 10, 2001 for a purchase price equal to the
Licensee's manufacturing cost thereof plus ten (10%) percent payable in full by
wire transfer or certified check. If BSG breaches its agreement to repurchase
the inventory the Licensee may sell the inventory on or before October 27, 2001.

    In consideration for the rights granted herein, Licensee agrees to pay a
royalty in the amount of Eight Dollars and Fifty Cents United States Dollars
(U.S. $8.50) for each unit of Licensed Product sold by the Licensee as set forth
in this paragraph. This royalty shall be paid on a monthly basis on the
fifteenth day of each calendar month with respect to units paid for by customers
in the prior calendar month, with the first payment to be made in January 2001
with respect to all collections prior thereto and on a monthly basis thereafter.
These royalty payments are subject to offset only against payments made to BSG
to the extent that the Licensee is not repaid its loan to BSG in the amount of
$60,000 on December 15, 2000 which loan is evidenced by a promissory note of
even date herewith. The royalty payments to be paid by Licensee are divided as
follows: one half of the royalty to BSG and the second

E–10

--------------------------------------------------------------------------------

half to Inventor. BSG and the Inventor hereby agree that if they obtain a
request or inquiry to purchase the Licensed Products from any U.S. retailer for
U.S. retail stores prior to February 1, 2001 they shall refer such request or
inquiry to the Licensee. However, the total number of Licensed Products that the
Licensee may manufacture or sell under this license shall be increased by the
amount of units purchased by any such referred customer. Simultaneously with the
execution hereof, the Inventor and the Licensee are entering into an option for
a perpetual expanded license for the Intellectual Property. In the event that
the Licensee exercises its option to enter into the perpetual license, the
Licensee shall not owe BSG and the Inventor the royalty due hereunder and, to
the extent already paid, shall receive a credit therefor, under the perpetual
license.

    Nothing in this Agreement or in Licensee's use of the Intellectual Property
shall grant Licensee any rights in or to the Intellectual Property or any
portion thereof, other than the rights expressly licensed pursuant to this
Agreement. Licensee acknowledges Inventor's rights in the Intellectual Property
until such time as any such rights shall be assigned to Licensee. Licensee shall
not commit, or cause any third party to commit, any act challenging, contesting,
or in any way impairing or attempting to impair Inventor's rights in and to the
Intellectual Property or any portion thereof, for so long as Licensee holds a
license to such Intellectual Property or any portion thereof. Furthermore,
Licensee represents and warrants that it shall use the Intellectual Property
only in accordance with the terms and conditions of this Agreement, and only for
so long as Licensee holds a license to such Intellectual Property or any portion
thereof.

    Inventor hereby makes the following representations and warranties.

    a.  Ownership of the Intellectual Property.  Inventor hereby represents and
warrants that Inventor owns all right, title, and interest in and to the
Intellectual Property. Inventor has not transferred any right, title, or
interest in or to the Intellectual Property to any party; however, Inventor has
entered into a representation agreement which concerns sharing of royalties, but
not ownership to the underlying Intellectual Property.

    b.  Noninfringement.  Inventor hereby represents to his knowledge that the
Intellectual Property does not infringe the rights of any third party,
including, without limitation, patent, copyright, trade secret, trademark, or
other intellectual property rights. Inventor further represents and warrants
that Inventor has no knowledge of any pending, threatened, or potential claims
by any third party relating to the Intellectual Property.

    c.  Power to Enter into Agreement.  Inventor hereby represents and warrants
that Inventor has full power to enter into this Agreement and that Inventor's
power to enter into this Agreement is not impaired in any way by any duties or
obligations assumed by Inventor prior to the Effective Date and still existing
as of the Effective Date.

    Licensee hereby agrees as follows:

a.Licensee's Efforts under Agreement. Licensee agrees to and will use
(1) commercially reasonable efforts to sell Licensed Product during the term of
this Agreement, (2) commercially reasonable efforts to fill any orders referred
to Licensee by BSG or Inventor in the ordinary course of business at prices and
on terms in accordance with Licensee's normal pricing policies; (3) commercially
reasonable efforts to produce 50,000 units of the Licensed Product within four
(4) weeks of the effective date of this Agreement.

b.Option for Perpetual License. In the event that Licensee opts not to enter
into the perpetual license based on the results of their due diligence, Licensee
shall turn over to Inventor its list of customers who purchased Licensed
Products from the Licensee and agrees that Inventor can solicit future sales of
the Licensed Product(s) from the customers on that list.

E–11

--------------------------------------------------------------------------------



    Until the termination of this Agreement and thereafter, Inventor shall hold
all financial terms of this Agreement, technology, inventions, designs,
drawings, processes, recipes, formulae, data, technical information and the
like, which are disclosed by Licensee to Inventor or received by Inventor under
this Agreement (collectively, "Licensee Confidential Information") in
confidence, and shall not disclose the Licensee Confidential Information, unless
permitted hereunder, to any third party without Licensees' prior written
consent. Inventor shall not make any use of the Licensee Confidential
Information during or after the termination of this Agreement except as
expressly permitted herein.

    Until the termination of this Agreement and thereafter, Licensee shall hold
all financial terms of this Agreement, the Know-How and all other technology,
inventions, designs, drawings, processes, recipes, formulae, data, technical
information and the like, which are disclosed by Inventor to Licensee or
received by Licensees' personnel under this Agreement (collectively, "Inventor
Confidential Information") in confidence, and shall not disclose the Inventor
Confidential Information, unless permitted hereunder, to any third party without
Inventor's prior written consent. Without limiting the foregoing, the Licensee
may disclose the Inventor Confidential Information on an as needed basis to its
manufacturer and to the extent it is included in a Licensed Product sold by
Licensee. Licensee shall not make any use of the Inventor Confidential
Information during or after the termination of this Agreement except as
expressly permitted herein.

    The confidentiality obligations set forth in this Agreement shall not apply
to any information that: (i) is or becomes generally available to the public
other than as a result of disclosure by one of the parties or the parties'
agents, employees, representatives, or advisors; (ii) is rightfully disclosed to
either of the parties by a third party without any breach of the confidentiality
obligations hereunder; (iii) is independently developed by a party without
having had access to the other party's Confidential Information; (iv) is
disclosed by one of the parties with express authorization to disseminate the
information to third parties; or (v) must be disclosed pursuant to a Court
order.

    This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Licensee shall not
be entitled to assign this Agreement and its rights and obligations hereunder to
any third party without obtaining the prior written consent of Inventor, which
consent shall not be unreasonably withheld or delayed. Inventor shall not be
entitled to assign this Agreement and his rights and obligations hereunder to
any third party without obtaining the prior written consent of Licensee, which
consent shall not be unreasonably withheld or delayed.

    No amendment of any provision of this Agreement shall be valid unless the
amendment shall be in writing and signed by Inventor and Licensee.

    No waiver by either party of any default, misrepresentation, or breach of
warranty or covenant hereunder, regardless of whether intentional, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

    Any term or condition of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

    This Agreement by and among Licensee and Inventor shall constitute the
entire agreement between the parties with respect to the subject matter hereto
and shall supersede any prior understandings, agreements, covenants, warranties,
or representations by or between the parties, written or oral.

    This Agreement shall be enforced, governed by, and construed in accordance
with the laws of the State of New York, regardless of the choice of law or
conflict of law provisions of or any other jurisdiction. The parties agree that
any suit brought in connection with this Agreement shall be brought

E–12

--------------------------------------------------------------------------------

exclusively in the state or federal courts located in the in the county of New
York. The parties consent to the personal jurisdiction of such courts. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO VENUE, INCLUDING AN OBJECTION
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT SUCH PARTY NOW HAS OR
HEREAFTER MAY HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION.

    This letter shall confirm our agreement with respect to the above referenced
license.

        Very truly yours,
PERFECTDATA CORPORATION
 
 
 
 
By:
 
/s/ HARRIS SHAPIRO   

--------------------------------------------------------------------------------

Acknowledged and Agreed to
This 27th day of October, 2000:        
/s/ ALEXEI AFANASIEV   

--------------------------------------------------------------------------------

Alexei Afanasiev
 
 
 
 
 
 
 
 
 
 
 
Acknowledged and Agreed to
This 27th day of October, 2000:
 
 
 
 
BUSINESS SOLUTIONS GROUP, INC.
 
 
 
 
BY:
 
/s/ DMITRI SIMONENKO   

--------------------------------------------------------------------------------

Dmitri Simonenko
 
 
 
 

E–13

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.15

